Citation Nr: 1451573	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1970 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral plantar fasciitis, and assigned a noncompensable evaluation effective November 6, 2003.  The Veteran has since relocated, and jurisdiction has transferred to the Baltimore, Maryland, RO.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2005.  A transcript of the hearing is associated with the claims file.  She has not requested a Board hearing.

Following a December 2007 remand for additional development, the Board in April 2009 granted an initial 10 percent evaluation for bilateral plantar fasciitis.  The Veteran appealed this decision, and in February 2010 the Court of Appeals for Veterans Claims (CAVC or the Court), on the basis of a Joint Motion for Remand, vacated that portion of the Board decision denying an evaluation in excess of 10 percent, and remanded the matter for further appellate consideration.

The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in February 2011, and then in an October 2011 decision granted a 30 percent evaluation for bilateral plantar fasciitis.  The Veteran again appealed the Board's determination, and in May 2012 the CAVC granted a Joint Motion for Remand vacating the Board's decision to the extent it denied an evaluation in excess of 30 percent.

The Board then issued a new decision in November 2012 in an attempt to correct the perceived deficiencies with the October 2011 grant of additional benefits.  The Veteran again appealed to the CAVC, and in a June 2014 memorandum decision, the Court again vacated that portion of the Board's decision denying an evaluation in excess of 30 percent for bilateral plantar fasciitis, finding that the terms of the May 2012 Court order had not been complied with.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2014, the CAVC noted that a finding of fact was required regarding whether certain reported signs and symptoms reported by the Veteran and shown in medical records were in fact part of or related to the service-connected bilateral plantar fasciitis.  These include sesamoiditis and heel spur syndrome.

The Board finds that the evidence of record is insufficient to distinguish service-connected manifestations from those which are nonservice-connected.  While some, such as halgus valgus and bunions, have been addressed, others have not.  An adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), and so remand is required for a comprehensive examination of the feet to fully identify those current manifestations related to the service-connected disability.

Updated VA treatment records may be of benefit in making such a determination, and so must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Washington, DC, and all associated clinics, as well as any other facility identified by the Veteran or in the record, for the periods of August 2011 to September 2013, and September 2014 to the present.

2.  Schedule the Veteran for a VA foot examination with a qualified podiatrist.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all currently diagnosed conditions of the right and left feet.  For each such condition, the examiner must opine as to whether such is at least as likely as not (50 percent probability of greater) caused or aggravated by service-connected bilateral plantar fasciitis.  Of specific note, the examiner must address whether sesamoiditis and heel spur syndrome are related to the service-connected disability.  

For each identified condition, the examiner must, to the extent possible, describe the functional limits and disabling manifestations attributable to each.  If it is not possible to differentiate the impacts of one condition from another, the examiner must clearly state such.

A full and complete rationale is required for all opinions expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


